                                          Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 1 of 19




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     JUANA GARCIA,                                    Case No. 20-cv-02919-BLF
                                   8                     Plaintiff,                       ORDER GRANTING MOTION TO
                                                                                          COMPEL ARBITRATION AND
                                   9              v.                                      MOTION TO DISMISS ALL STATE
                                                                                          CLAIMS
                                  10     DIN TAI FUNG RESTAURANT, INC., et
                                         al.,                                             [RE: ECF 16]
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                Defendants Din Tai Fung Restaurant, Inc., Din Tai Fung (SF) Restaurant, LLC, and Selena
                                  14
                                       Soto (collectively “Din Tai Fung”) move this Court to compel Plaintiff Juana Garcia (“Garcia”) to
                                  15
                                       arbitrate her employment-related claims and to dismiss all state claims. Mot. to Compel, ECF 16.
                                  16
                                       Soto filed a Motion for Joinder to allow her to adopt the other Defendants’ arguments as her
                                  17
                                       responsive pleading, and the Court granted her motion. See Order, ECF 37. Garcia opposes the
                                  18
                                       motion. Opp’n, ECF 19. Din Tai Fung has replied. Reply, ECF 24. The Court heard oral arguments
                                  19
                                       on October 22, 2020.
                                  20
                                                For the foregoing reasons, the Court GRANTS Din Tai Fung’s Motion to Compel
                                  21
                                       Arbitration. Additionally, the Court declines to exercise supplemental jurisdiction over Garcia’s
                                  22
                                       remaining California Labor Code Private Attorney General Act (“PAGA”) claim, and therefore
                                  23
                                       GRANTS Defendants’ Motion to Dismiss WITHOUT PREJUDICE so Garcia can refile in state
                                  24
                                       court.
                                  25

                                  26
                                  27     I.     BACKGROUND
                                                Din Tai Fung employed Garcia, who was a full-time, non-exempt employee in Santa Clara
                                  28
                                          Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 2 of 19




                                   1   County from January 2019 until March 16, 2019. Am. Compl. ¶¶ 16, 34, ECF 42; Decl. of Juana

                                   2   Garcia ¶ 2 (“Garcia Decl.”), ECF 19-2. In early 2019, Din Tai Fung required all employees to

                                   3   review the company’s Mutual Arbitration Policy (“MAP”) and execute an Employee Agreement to

                                   4   Arbitrate (“EAA”) as a condition of their continued employment. Decl. of Ashley Yang ¶ 2 (“Yang

                                   5   Decl.”), ECF 16. In February 2019, Garcia was asked to sign the MAP and EAA on a mobile phone

                                   6   application and given until the next business day to make the decision. Garcia Decl. ¶ 3. Garcia’s

                                   7   supervisor informed Garcia that she would be terminated unless she signed the documents. Id. The

                                   8   MAP expressly states that signing the EAA is a condition of continued employment. Ex. A,

                                   9   Arbitration Agreement 3, ECF 16. On February 13, 2019, Garcia executed her EAA, thus agreeing

                                  10   to the MAP. Yang Decl. ¶ 2.

                                  11          On April 28, 2020, Garcia filed a wage and hour complaint under federal and California
                                  12
Northern District of California




                                       labor laws on behalf of herself and all others similarly situated. See generally Compl., ECF 1. She
 United States District Court




                                  13   filed an amended complaint on October 21, 2020. See Am. Compl. In her amended complaint,
                                  14   Garcia asserts ten causes of action against Din Tai Fung: (1) violation of the Fair Labor Standards
                                  15   Act (FLSA) for failure to pay overtime wages; (2) failure to pay all minimum wages owed; (3)
                                  16   failure to pay all overtime wages owed; (4) failure to pay reporting time pay; (5) failure to provide
                                  17   meal periods or pay additional wages; (6) failure to provide rest periods or pay additional wages;
                                  18   (7) failure to pay all wages earned at termination or resignation; (9) violation of Unfair Competition
                                  19   Law; (9) enforcement of the California Labor Code Private Attorney General Act (“PAGA”); and
                                  20   (10) failure to timely produce records upon request. Am. Compl. ¶ 5, ECF 42. Of the ten causes of
                                  21   action, only one arises under federal law. To support these claims, Garcia alleges, inter alia, that
                                  22   Din Tai Fung violated several state and federal labor laws by requiring employees to wear protective
                                  23   equipment and hand wash prior to clocking in, before and after meal periods, and after clocking out
                                  24   at the end of shifts without compensation; asking employees to report for scheduled shifts but furnish
                                  25   work for less than half the scheduled time; failing to authorize and permit the appropriate number
                                  26   of rest breaks and meal periods; failing to pay all wages due within the required time period after
                                  27   discharge or employment; and failing to permit employees from inspecting their respective
                                  28
                                                                                         2
                                          Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 3 of 19




                                   1   employment records. Am. Compl. ¶¶ 53, 71, 81, 86, 95, 119.

                                   2          On June 9, 2020, Din Tai Fung filed a Motion to Compel Arbitration and Motion to Dismiss,
                                   3   asking this Court to require Garcia to arbitrate all employment-related claims (excluding the PAGA
                                   4   claim) pursuant to the EAA and to dismiss all state claims. Mot. 1. Garcia, in response, asserted
                                   5   the arbitration agreement was unconscionable, Din Tai Fung waived the opportunity to compel
                                   6   arbitration, and the Court should exercise supplemental jurisdiction over Garcia’s state claims.
                                   7   Opp’n 13-14. Din Tai Fung rejected the merits of Garcia’s argument. Reply 1, 10.
                                   8
                                              Before this Court is whether the Agreement is enforceable against Garcia, and whether this
                                   9
                                       Court should maintain jurisdiction over the state claims. As explained below, the Court finds that
                                  10
                                       the EAA is enforceable against Garcia, and the Court declines supplemental jurisdiction over the
                                  11
                                       remaining PAGA claim.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14    II.   THE ARBITRATION AGREEMENT

                                  15          The arbitration agreement containing the MAP and EAA were presented to Garcia as a single

                                  16   three (3) page document and separate from any other document. Yang Decl. ¶ 3. In early 2019,

                                  17   every Din Tai Fung employee was required to review the MAP and sign the new EAA. Id. ¶ 2. Din

                                  18   Tai Fung provided the arbitration agreement to Garcia using a secure mobile phone application. Id.

                                  19   ¶¶ 3-4. Garcia was not required to sign the agreement on the spot. Garcia Decl. ¶ 3. She had until

                                  20   the next business day to review and sign the arbitration agreement. Id. On February 13, 2019,

                                  21   Garcia signed the EAA, thus agreeing to the MAP. Yang Decl. ¶ 2.

                                  22          1. Mutual Arbitration Policy

                                  23          The first two pages of the arbitration agreement contain the MAP. The top of page one

                                  24   displays “NOTICE TO EMPLOYEES ABOUT OUR MUTUAL ARBITRATION POLICY.”

                                  25   Arbitration Agreement 1 (emphasis in original). The first paragraph begins, “(‘Din Tai Fung’) has

                                  26   adopted and implemented a new arbitration policy, requiring mandatory, binding arbitration of all

                                  27   disputes, for all employees, regardless of length of service.” Id. Below it is a disclaimer in capital

                                  28   letters and bold-face font: “IT APPLIES TO YOU.” Id. (emphasis in original). The next header
                                                                                         3
                                             Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 4 of 19




                                   1   reads “ARBITRATION POLICY & PROCEDURES.” Id. (emphasis in original). The second

                                   2   paragraph under this header details the MAP’s scope: “The MAP applies to all Din Tai Fung

                                   3   employees, regardless of length of service or status, and covers all disputes relating to or arising

                                   4   outat [sic] of an employee's employment with Din Tai Fung or the termination of that employment.”

                                   5   Id. Below that is an underlined sentence indicating that being employed with Din Tai Fung also

                                   6   constitutes acceptance of the MAP: “Your decision to accept employment or to continue

                                   7   employment with Din Tai Fung constitutes your agreement to be bound by the MAP.” Id. (emphasis

                                   8   in original). The final paragraph indicates the substantive law that will apply to arbitrations covered

                                   9   by the MAP:

                                  10
                                                The MAP shall be governed solely by the Federal Arbitration Act ("FAA"), 9
                                  11            U.S.C. § 1, et seq. If for any reason the FAA is deemed inapplicable, only then will
                                  12            the applicable state arbitration statutes govern the MAP. The National Rules for the
Northern District of California




                                                Resolution of Employment Disputes of the American Arbitration Association
 United States District Court




                                  13            (“AAA”) in place at the time of the dispute will govern the procedures to be used
                                                in arbitration, unless you and Din Tai Fung agree otherwise in writing. The rules
                                  14            can be found at http://www.adr.org in the section entitled Employment or by
                                                request to Din Tai Fung in writing.
                                  15
                                       Id.
                                  16
                                                The top of page 2 displays “WHAT IS ARBITRATION” with several paragraphs below
                                  17
                                       explaining how arbitration works. Id. at 2 (emphasis in original). The second header reads
                                  18
                                       “CONCLUSION,” with the sentence below reading “If after reading the above summary of Din
                                  19
                                       Tai Fung arbitration policy, you have questions, you should direct them to Human Resources.” Id.
                                  20
                                       (emphasis in original).
                                  21
                                                2. Employee Agreement to Arbitrate
                                  22
                                                The third page of the arbitration agreement is the EAA, whose terms were enclosed in a
                                  23
                                       black border. The first paragraph reads:
                                  24

                                  25            I acknowledge that I have received and reviewed a copy of Din Tai Fung's Mutual
                                                Arbitration Policy (“MAP”), and I understand that it is a condition of my
                                  26            employment and a condition of my continued employment with Din Tai Fung. I
                                                agree that it is my obligation to make use of the MAP and to submit to final and
                                  27            binding arbitration any and all claims and disputes that are related in any way to
                                                my employment or the termination of my employment with Din Tai Fung.
                                  28
                                                                                          4
                                            Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 5 of 19




                                   1   Arbitration Agreement 3 (emphasis in original).

                                   2               The second paragraph establishes that arbitration will be the sole and exclusive remedy for

                                   3   all claims and disputes related to the employee’s employment and termination. Id. It also

                                   4   acknowledges that Din Tai Fung and the employee “agree to forego any right [they] each may

                                   5   have had to a jury trial on issues covered by the MAP, and forego any right to bring claims on a

                                   6   representative or class basis.” Id. The paragraph ends with the following statement: “I also agree

                                   7   that such arbitration . . . will be conducted under the Federal Arbitration Act and the applicable

                                   8   procedural rules of the American Arbitration Association (‘AAA’).” Id.

                                   9

                                  10   III.        LEGAL STANDARD
                                  11          A.      Motion to Compel
                                  12               The parties agree that the FAA applies. See Mot. 2; Opp’n 1-2 (stating the arbitration
Northern District of California
 United States District Court




                                  13   agreement is covered by American Arbitration Association’s procedural rules without challenging
                                  14   the application of the FAA). The Federal Arbitration Act (“FAA”) governs the enforceability and
                                  15   scope of an arbitration clause. 9 U.S.C. §§ 1 et seq. The FAA embodies a “national policy favoring
                                  16   arbitration and a liberal federal policy favoring arbitration agreements, notwithstanding any state
                                  17   substantive or procedural policies to the contrary.” AT&T Mobility LLC v. Concepcion, 563 U.S.
                                  18   333, 345–46 (2011) (internal quotations and citations omitted). “Any doubts about the scope of
                                  19   arbitrable issues, including applicable contract defenses, are to be resolved in favor of arbitration.”
                                  20   Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1022 (9th Cir. 2016). A moving party need only prove
                                  21   by a preponderance of the evidence that an agreement to arbitrate the claims exists. Bridge Fund
                                  22   Capital Corp. v. Fastbucks Franchise Corop (9th Cir. 2010). “[T]he party resisting arbitration bears
                                  23   the burden of establishing that the arbitration agreement is inapplicable.” Wynn Resorts, Ltd. v. Atl.-
                                  24   Pac. Capital, Inc., 497 Fed. App’x. 740, 742 (9th Cir. 2012).
                                  25               Section 2 of the FAA makes agreements to arbitrate “valid, irrevocable, and enforceable,
                                  26   save upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. §
                                  27   2.     Section 2 “preempts state statutes and state common law principles that undercut the
                                  28
                                                                                            5
                                          Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 6 of 19




                                   1   enforceability of arbitration agreements, unless the savings clause applies.” Poublon v. C.H.

                                   2   Robinson Co., 846 F.3d 1251, 1260 (9th Cir. 2017). The savings clause “permits agreements to

                                   3   arbitrate to be invalidated by generally applicable contract defenses, such as fraud, duress, or

                                   4   unconscionability, but not by defenses that apply only to arbitration or that derive their meaning

                                   5   from the fact that an agreement to arbitrate is at issue.” Concepcion, 563 U.S. at 339 (internal

                                   6   quotations omitted); 9 U.S.C. § 2.

                                   7             In deciding whether to compel arbitration, this Court must address two gateway issues: “(1)

                                   8   whether there is an agreement to arbitrate between the parties; and (2) whether the agreement covers

                                   9   the dispute.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015) (citing Howsam v. Dean

                                  10   Witter Reynolds, Inc., 537 U.S. 79, 84 (2002)). “However, these gateway issues can be expressly

                                  11   delegated to the arbitrator where the parties clearly and unmistakably provide otherwise.” Id. (citing

                                  12   AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986)). “When the parties’
Northern District of California
 United States District Court




                                  13   contract delegates the arbitrability question to an arbitrator, a court may not override the contract.”

                                  14   Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 526 (2019).

                                  15

                                  16        B.      Motion to Dismiss
                                  17             “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
                                  18   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation Force
                                  19   v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d 729, 732
                                  20   (9th Cir. 2001)). When determining whether a claim has been stated, courts accept as true all well-
                                  21   pled factual allegations and construes them in the light most favorable to the plaintiff. Reese v. BP
                                  22   Expl. (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). However, courts need not “accept as true
                                  23   allegations that contradict matters properly subject to judicial notice” or “allegations that are merely
                                  24   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Sec.
                                  25   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (internal quotation marks and citations omitted). While
                                  26   a complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,
                                  27   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
                                  28
                                                                                           6
                                          Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 7 of 19




                                   1   662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

                                   2   plausible when it “allows the court to draw the reasonable inference that the defendant is liable for

                                   3   the misconduct alleged.” Id.

                                   4          On a motion to dismiss, the Court’s review is limited to the face of the complaint and matters

                                   5   judicially noticeable. MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986); N. Star

                                   6   Int’l v. Arizona Corp. Comm’n, 720 F.2d 578, 581 (9th Cir. 1983).               However, under the

                                   7   “incorporation by reference” doctrine, the Court also may consider documents which are referenced

                                   8   extensively in the complaint and which are accepted by all parties as authentic. In re Silicon

                                   9   Graphics, Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999), abrogated on other grounds by S.

                                  10   Ferry LP, No. 2 v. Killinger, 542 F.3d 776, 784 (9th Cir. 2008).

                                  11

                                  12   IV.    DISCUSSION
Northern District of California
 United States District Court




                                  13          Din Tai Fung seeks to compel individual arbitration, arguing that a valid arbitration

                                  14   agreement exists and encompasses the issues in dispute, and that the scope and interpretation of

                                  15   the agreement are delegated to the arbitrator. Mot. 5, 12. Garcia responds with two defenses: (1)

                                  16   Din Tai Fung waived any rights to compel arbitration by failing to disclose the existence of the

                                  17   arbitration agreement, and (2) the arbitration agreement is unenforceable because it is both

                                  18   procedurally and substantively unconscionable. Opp’n 2-3.

                                  19          Din Tai Fung also seeks to have all state claims dismissed because Garcia’s federal cause

                                  20   of action is subject to mandatory arbitration, thus the Court would not have original jurisdiction

                                  21   over the action and may not extend supplemental jurisdiction over the state law claims. Mot. 14-

                                  22   15. Alternatively, Din Tai Fung asks the Court to decline to exercise supplemental jurisdiction

                                  23   because the state claims substantially predominate over the lone federal claim. Mot. 15-16. In

                                  24   response, Garcia raised three defenses: (1) the lone federal claim is not subject to arbitration

                                  25   because the arbitration agreement is unenforceable, (2) the Court has original jurisdiction because

                                  26   Garcia amended the complaint to include a Class Action Fairness Act (CAFA) claim, and (3) that

                                  27   the Court—in the event it does not have original jurisdiction— should exercise supplemental

                                  28   jurisdiction in the interest of fairness. See generally, Opp’n; Am. Compl. 5.
                                                                                         7
                                          Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 8 of 19




                                   1

                                   2        A.      Motion to Compel Arbitration
                                   3             First, the Court must determine whether the parties agreed to arbitrate. Din Tai Fung
                                   4   provided sufficient evidence that Garcia digitally signed the arbitration agreement using a secure
                                   5   mobile phone application. See Yang Decl. ¶¶ 4-6 (stating that Garcia electronically accessed and
                                   6   signed the arbitration agreement using a company-issued username, a user-defined password, and
                                   7   the last 4 digits of her social security number). Garcia does not contest the fact that she signed the
                                   8   agreement.
                                   9             Second, the Court must determine whether the scope of the arbitration agreement
                                  10   encompasses the employment claims at issue. The MAP narrows the scope of arbitration to
                                  11   employment-related claims: “The arbitration process is limited to disputes, claims or controversies
                                  12
Northern District of California




                                       . . . that in any way arise out of, relate to or are associated with your employment with Din Tai Fung
 United States District Court




                                  13   or the termination of your employment.” Arbitration Agreement 2. Moreover, the MAP also
                                  14   specifies a set of arbitration rules that will govern arbitration: “The National Rules for the Resolution
                                  15   of Employment Disputes of the American Arbitration Association (“AAA”) in place at the time of
                                  16   the dispute will govern the procedures to be used in arbitration unless you and Din Tai Fung agree
                                  17   otherwise in writing.” Id. at 1. In the Ninth Circuit, it is well-established that incorporation of such
                                  18   arbitration rules “constitutes clear and unmistakable evidence that contracting parties agreed to
                                  19   arbitrate arbitrability.” Brennan, 796 F.3d at 1130; see also Interdigital Tech. Corp. v. Pegatron
                                  20   Corp., No. 15-CV-02584-LHK, 2016 WL 234433, at *5 (N.D. Cal. Jan. 20, 2016); Cooper v. Adobe
                                  21   Sys. Inc., No. 18-CV-06742-BLF, 2019 WL 5102609, at *6 (N.D. Cal. Oct. 11, 2019); Allen v.
                                  22   Shutterfly, Inc., No. 20-CV-02448-BLF, 2020 WL 5517172, at *4 (N.D. Cal. Sept. 14, 2020).
                                  23   Garcia does not oppose the delegation or challenge the arbitration agreement’s applicability to her
                                  24   employment claims, arguing instead that the agreement itself is unenforceable.
                                  25             The Court finds that an arbitration agreement exists between Din Tai Fung and Garcia, and
                                  26   it encompasses Garcia’s employment issues in dispute. The next question is whether the arbitration
                                  27   agreement is enforceable.
                                  28
                                                                                          8
                                          Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 9 of 19



                                                   i.   The Arbitration Agreement is not Unconscionable, and Therefore It Is
                                   1                    Enforceable
                                   2          Garcia argues that the agreement is unenforceable because it is an unconscionable adhesion
                                   3   contract. Since Garcia was employed in California, this Court will apply California contract law.
                                   4   See Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (“In determining whether
                                   5   a valid arbitration agreement exists, federal courts ‘apply ordinary state-law principles that govern
                                   6   the formation of contracts.’”) (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944
                                   7   (1995)); see also Tompkins, 840 F.3d at 1024 (holding that “we are bound by the California Supreme
                                   8   Court’s most recent articulation of its [general unconscionability] standard”).
                                   9
                                              “Under California Law, ‘the party opposing arbitration bears the burden of proving any
                                  10
                                       defense, such as unconscionability’” Poublon, 846 F.3d at 1260 (quoting Pinnacle Museum Tower
                                  11
                                       Assn v. Pinnacle Mkt. Dev. (US), LLC, 55 Cal.4th 223, 236 (2012)). To establish a defense of
                                  12
Northern District of California
 United States District Court




                                       unconscionability, “the party opposing arbitration must demonstrate that the contract as a whole or
                                  13
                                       a specific clause in the contract is both procedurally and substantively unconscionable.” Id. (citing
                                  14
                                       Sanchez v. Valencia Holding Co., LLC, 61 Cal.4th 899, 910 (2015)). Procedural and substantive
                                  15
                                       unconscionability is on a sliding scale where “the more substantively oppressive the contract term,
                                  16
                                       the less evidence of procedural unconscionability is required to come to the conclusion that the term
                                  17
                                       is unenforceable, and vice versa.” Id. (quoting Armendariz v. Found. Health Psychare Servs., Inc.,
                                  18
                                       24 Cal.4th 83, 114 (2000)).
                                  19

                                  20                    a. Procedural Unconscionability
                                              Procedural unconscionability focuses on “oppression or surprise due to unequal bargaining
                                  21
                                       power” where oppression “arises from an inequality of bargaining power that results in real negation
                                  22
                                       and an absence of meaningful choice.” Id. at 1260 (internal quotations omitted). “California courts
                                  23
                                       have held that oppression may be established by showing the contract was one of adhesion or by
                                  24
                                       showing from the totality of the circumstances surrounding the negotiation and formation of the
                                  25
                                       contract that it was oppressive.” Id. (internal quotations omitted).
                                  26
                                              The Ninth Circuit held that “the threshold inquiry in California’s unconscionability analysis
                                  27
                                       is whether the arbitration agreement is adhesive.” Mohamed v. Uber Techs., Inc., 848 F.3d 1201,
                                  28
                                                                                         9
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 10 of 19




                                   1   1210 (9th Cir. 2016) (quoting Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1281 (9th. Cir. 2006)

                                   2   (alterations and internal quotation marks omitted)). An adhesion contract is a “standardized

                                   3   contract, which, imposed and drafted by the party of superior bargaining strength, relegates to the

                                   4   subscribing party only the opportunity to accept the contract or reject it.” Id. at 1261 (quoting

                                   5   Armendariz, 24 Cal. 4th at 113).       There is no “rule that an adhesion contract is per se

                                   6   unconscionable.” Id.

                                   7          To answer the threshold inquiry, the Court finds the arbitration agreement to be an adhesion

                                   8   contract. Din Tai Fung presented the agreement on a take-it-or-leave-it basis by conditioning

                                   9   Garcia’s employment on accepting the terms. Arbitration Agreement 3. As the employer, Din Tai

                                  10   Fung had the superior bargaining strength because there were no qualifications to this pre-condition

                                  11   for employment. Also, Garcia was not allowed to negotiate any terms of the arbitration agreement

                                  12   and felt the only option was to accept or reject it if she wished to remain employed. Garcia Decl. ¶
Northern District of California
 United States District Court




                                  13   6. Furthermore, the EAA itself appears to be a standardized form because it refers to the employee

                                  14   as “you,” contains a blank employee name field, is presented to all non-exempt employees and new

                                  15   hires. Arbitration Agreement 3; Yang Decl. ¶ 2. The Court finds that Garcia has established that

                                  16   the arbitration agreement has at least some degree of procedural unconscionability.

                                  17          In assessing the degree of procedural unconscionability, the Court finds it minimal in light

                                  18   of the circumstances surrounding the creation of the contract. Several courts have found that

                                  19   “mandatory arbitration agreements offered as a precondition to employment are enforceable

                                  20   provided there is no indication that applicants signed the agreement under duress, were lied to, or

                                  21   otherwise manipulated into signing the agreement.” See, e.g., Snipes v. Dollar Tree Distribution,

                                  22   Inc., No. 15-CV-00878-MCE-DB, 2019 WL 5830052, at *3 (E.D. Cal. Nov. 7, 2019) (citing

                                  23   Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1245 (2016)); Hermosillo v. Davey Tree Surgery Co.,

                                  24   No. 18-CV-00393-LHK, 2018 WL 3417505 (N.D. Cal. July 13, 2018). “The adhesive nature of a

                                  25   contract, without more, would give rise to a low degree of procedural unconscionability at most.”

                                  26   Poublon, 846 F.3d at 1261-62 (citing Baltazar, 62 Cal. 4th at 1245). Garcia claims there is high

                                  27   procedural unconscionability because several procedural defects allowed Din Tai Fung to trick her

                                  28   into signing an arbitration agreement she was unaware of. For example, Garcia states that (1) Din
                                                                                       10
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 11 of 19




                                   1   Tai Fung used her pregnant status to pressure her into signing the EAA, (2) provided the arbitration

                                   2   agreement only in English knowing she had limited English capability, (3) hid the agreement “in a

                                   3   packet of around 30 documents within a mobile telephone application,” and (4) failed to attached a

                                   4   copy of the governing AAA rules. Opp’n 4-6; Garcia Decl. ¶¶ 3-6. The Court analyzes each of

                                   5   these allegations in turn.

                                   6          First, Garcia’s claim that she was targeted for being pregnant and needing the work to pay

                                   7   for living and medical expenses adds little procedural unconscionability. Din Tai Fung was not

                                   8   manipulating or targeting Garcia directly because the company required all employees to sign the

                                   9   EAA as a pre-condition to new or continued employment. Yang Decl. ¶ 2. Garcia also offers

                                  10   insufficient evidence that Din Tai Fung used Garcia’s pregnancy to force her to sign the EAA.

                                  11          Second, providing an arbitration agreement only in English to an employee with limited

                                  12   English capability adds “only a minimal degree of procedural unconscionability” when there is an
Northern District of California
 United States District Court




                                  13   opportunity to seek help. See Chico v. Hilton Worldwide, Inc., No. CV 14-5750-JFW SSX, 2014

                                  14   WL 5088240 (C.D. Cal. Oct. 7, 2014) (compelling arbitration where the company provided only an

                                  15   English-language arbitration agreement to a Spanish-speaking employee). While Garcia cannot use

                                  16   her lack of English proficiency to disclaim her assent to the arbitration agreement terms, the inability

                                  17   to read an agreement “is still a factor that increases procedural unconscionability when other

                                  18   indications of oppression and surprise are present.” Perez v. DirecTV Grp. Holdings, LLC, 251 F.

                                  19   Supp. 3d 1328, 1344 (C.D. Cal. 2017). Garcia had until the next business day to review the MAP

                                  20   before signing the EAA, which affords her an opportunity to ask questions or request a translation.

                                  21   Garcia Decl. ¶ 3; see Chico, 2014 WL 5088240, at *15 (finding that “if [the company] did not give

                                  22   [employee] an opportunity to ask questions, consult with an attorney, take the arbitration agreements

                                  23   home, or obtain a Spanish translation of the [arbitration agreement], it would support [employee’s]

                                  24   claim of procedural unconscionability”). By having time to seek assistance or inquire further about

                                  25   the arbitration agreement, Garcia faced a lessened degree of oppression and surprise.

                                  26          Third, Garcia’s claim that the arbitration agreement was buried in about 30 documents is

                                  27   unsubstantiated and would not affect procedural unconscionability. Din Tai Fung argues that Garcia

                                  28   was presented with the MAP and EAA “as a single three (3) page document . . . not included within
                                                                                         11
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 12 of 19




                                   1   a handbook or any other document.” Yang Decl. ¶ 3; see Arbitration Agreement 1-3. Moreover,

                                   2   while Garcia claims to have been given “around 30 documents” in her opposition brief, opp’n 5, her

                                   3   declaration does not quantify the number of documents she was given. Garcia Decl. ¶ 5. Even if

                                   4   the arbitration agreement was buried among other documents, the agreement would not increase

                                   5   procedural unconscionability because it was only three pages long and formatted to draw the

                                   6   reader’s attention and minimize surprise. See Arbitration Agreement 1-3; see also Hermosillo, 2018

                                   7   WL 3417505, at *17 (finding an inconspicuous arbitration clause in the last line of a nineteen line,

                                   8   ten-point font paragraph minimally affects the clause’s procedural unconscionability); Limon v.

                                   9   ABM Indus. Groups, LLC, No. 18-CV-00701, 2018 WL 3629369, at *5 (S.D. Cal. July 31, 2018)

                                  10   (finding an arbitration agreement not procedurally unconscionable where it was a separate, three-

                                  11   page document that was binding on both the employer and employee).

                                  12          Lastly, failing to attach the AAA rules to the arbitration agreement is not procedurally
Northern District of California
 United States District Court




                                  13   unconscionable, absent a showing that rules are substantively unconscionable. Garcia did not

                                  14   identify any aspect of the rules that surprised her or were unfairly one-sided. See, e.g., Hermosillo,

                                  15   2018 WL 3417505, at *17 (finding that Defendant company’s failure to provide a complete copy of

                                  16   the AAA rules does not add to the procedural unconscionability of an employment application);

                                  17   Poublon, 846 F.3d at 1262 (“incorporation by reference [of the AAA rules], without more, does not

                                  18   affect the finding of procedural unconscionability”). In addition, the MAP explicitly indicates “[t]he

                                  19   [AAA] rules can be found at http://www.adr.org in the section entitled Employment or by request

                                  20   to Din Tai Fung in writing.” Arbitration Agreement 1; see Limon, 2018 WL 3629369, at *6 (finding

                                  21   failure to physically attach the AAA rules, by itself, is insufficient to show unconscionability), Lucas

                                  22   v. Gund Inc., 450 F. Supp. 2d, 1125, 1131 (C.D. Cal. 2006) (“while it may have been unfair to have

                                  23   [Plaintiff] sign an agreement refencing rules which were not attached at the time, it would only

                                  24   render the agreement unenforceable if those rules were substantively unconscionable”).

                                  25          The Court concludes that the arbitration agreement is an adhesion contract with minimal

                                  26   procedural unconscionability. Thus, enforceability turns on whether the arbitration agreement has a

                                  27   high degree of substantive unconscionability.

                                  28                    b. Substantive Unconscionability
                                                                                         12
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 13 of 19




                                   1          While “California courts have articulated numerous standards for determining substantive

                                   2   unconscionability,” the “central idea is that the unconscionability doctrine is concerned . . . with

                                   3   terms that are unreasonably favorable to the more powerful party.” Poublon, 846 F.3d at 1261.

                                   4   “Not all one-sided contract provisions are unconscionable.” Id. (internal quotations omitted). “In

                                   5   the employment context, if an employee must sign a non-negotiable employment agreement as a

                                   6   condition of employment but there is no other indication of oppression or surprise, then the

                                   7   agreement will be enforceable unless the degree of substantive unconscionability is high.” Id. at

                                   8   1260 (internal quotations omitted).

                                   9          The Court finds the arbitration agreement demonstrates insufficient amounts of substantive

                                  10   unconscionability as to render it unenforceable. Garcia argues that the arbitration agreement does

                                  11   not provide for more than minimal discovery, and that this sole reason makes the arbitration

                                  12   agreement unconscionable. Opp’n 6. This argument references the Armendariz factors, which
Northern District of California
 United States District Court




                                  13   consist of five minimum requirements for mandatory employment arbitration agreements.

                                  14   Armendariz, 24 Cal.4th at 102. These agreements must:

                                  15          (1) provide for neutral arbitrators;
                                              (2) provide for more than minimal discovery;
                                  16
                                              (3) require a written award;
                                  17          (4) provide for all of the types of relief that would be available in court; and
                                              (5) not require employees to pay either unreasonable costs or any arbitrators’ fees
                                  18          or expenses as a condition of access to the arbitration form.
                                  19
                                       Armendariz, 24 Cal.4th at 102. Focusing on Armendariz factor 2, Garcia claims the “provisions for
                                  20
                                       discovery in the AAA rules provide for far less discovery than [Garcia] would need to prove her
                                  21
                                       case. Id. at 8. However, “it has been frequently held that the AAA rules allow for sufficient
                                  22
                                       discovery under both California and federal standards.” Limon, 2018 WL 3629369, at *6; see also
                                  23
                                       Roman v. Superior Court, 172 Cal. App. 4th, 1462, 1475-76 (2009) (“There appears to be no
                                  24
                                       meaningful difference between the scope of discovery approved in Armendariz and that authorized
                                  25
                                       by the AAA employment dispute rules.”); Lucas, 450 F. Supp. 2d at 1133 (“The [AAA] rules do
                                  26
                                       not limit discovery other than to provide that only ‘necessary’ discovery shall be conducted, but this
                                  27
                                       is the same standard as applies in court: parties at trial cannot engage in unfettered discovery.”)
                                  28
                                                                                        13
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 14 of 19




                                   1   (citing Fed. R. Civ. P. 26(b)(2)). Furthermore, the MAP clearly provides for adequate discovery,

                                   2   stating: “The MAP provides that arbitration under the MAP will be governed by the National Rules

                                   3   for the Resolution of Employment Disputes of the American Arbitration Association (AAA).”

                                   4   Arbitration Agreement 2. Moreover, the AAA rules provide, “[t]he arbitrator shall have the

                                   5   authority to order such discovery, by way of deposition, interrogatory, documentation production,

                                   6   or otherwise, as the arbitrator considers necessary to a full and fair exploration of the issues in

                                   7   dispute, consistent with the expedited nature of arbitration.” Employment Arbitration Rules and

                                   8   Mediation Procedures (formerly The National Rules for the Resolution of Employment Disputes),

                                   9   American Arbitration Association, 19 (2009). Thus, this Court finds the agreement provides for

                                  10   adequate discovery.

                                  11          In analyzing the remaining Armendariz factors, the Court finds the arbitration agreement not

                                  12   substantively unconscionable. First, the MAP provides for a neutral arbitrator: “[A]n impartial and
Northern District of California
 United States District Court




                                  13   independent arbitrator chosen by agreement of both you and Din Tai Fung will be retained to make

                                  14   a final decision.” Arbitration Agreement 2. Second, the MAP states that the arbitrator “shall render

                                  15   a written decision.” Id. Third, it provides for all types of relief that would be available in court. Id.

                                  16   (“No remedies that otherwise would be available to you individually . . . in a court of law, however,

                                  17   will be forfeited by virtue of this agreement . . . .”). Lastly, employees are not required to pay either

                                  18   unreasonable costs or any arbitrators’ fees or expenses as a condition of access to the arbitration

                                  19   form. Id. (“Din Tai Fung and you will share the cost of the AAA’s filing fee and the arbitrator’s

                                  20   fees and costs, but your share of such fees and costs shall not exceed an amount equal to your local

                                  21   court civil filing fee.”). See Armendariz, 24 Cal.4th at 110-11 (“[W]hen an employer imposes

                                  22   mandatory arbitration as a condition of employment, the arbitration agreement or arbitration process

                                  23   cannot generally require the employee to bear any type of expense that the employee would not be

                                  24   required to bear if he or she were free to bring the action in court.”).

                                  25          It follows that the arbitration agreement is not unconscionable because Garcia has not shown

                                  26   a high degree of substantive unconscionability. See Poublon, 846 F.3d at 1261 (holding that an

                                  27   employing who must sign a non-negotiable employment agreement as a condition of employment—

                                  28   absent other indicators of oppression or surprise—is enforceable unless the is a high degree of
                                                                                          14
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 15 of 19




                                   1   substantive unconscionability). Therefore, the arbitration agreement is enforceable absent Din Tai

                                   2   Fung waiving its right to compel arbitration.

                                   3              ii.   Din Tai Fung Did Not Waive its Right to Compel Garcia to Comply with the
                                                        Arbitration Agreement
                                   4
                                              Garcia argues that Din Tai Fung “waived any purported right to compel arbitration by failing
                                   5
                                       to disclose the existence of the arbitration agreement, despite repeated requests of Plaintiff’s
                                   6
                                       counsel.” Opp’n 2; Decl. of Juan Gamboa ¶ 3 (“Gamboa Decl.”), ECF 19-1.
                                   7
                                              The “right to arbitration, like any other contract right, can be waived.” Ironshore Specialty
                                   8
                                       Ins. Co. v. Kling Consulting Grp., Inc., No. 19-CV-05787-ODW (PJWx), 2020 WL 3978080 (C.D.
                                   9
                                       Cal. May 27, 2020) (quoting United States v. Park Place Assocs., Ltd., 563 F.3d 907, 921 (9th Cir.
                                  10
                                       2009)). However, “[w]aiver of a contractual right to arbitration is not favored,” and “any party
                                  11
                                       arguing waiver of arbitration bears a heavy burden of proof.” Newirth by & through Newirth v.
                                  12
Northern District of California




                                       Aegis Senior Communities, LLC, 931 F.3d 935, 940 (9th Cir. 2019) (quoting Fisher v. A.G. Becker
 United States District Court




                                  13
                                       Paribas Inc., 791 F.2d 691, 694 (9th Cir. 1986)). It follows that “[a]ny examination of whether the
                                  14
                                       right to compel arbitration has been waived must be conducted in light of the strong federal policy
                                  15
                                       favoring enforcement of arbitration agreements.” Fisher, 791 F.2d at 694. “Further, waiver of the
                                  16
                                       right to compel arbitration is a rule for arbitration, such that the FAA controls.” Ironshore, 2020
                                  17
                                       WL 3978080, at *3 (internal quotation omitted). Thus, the Court applies the “federal law standard
                                  18
                                       for determining whether an arbitration agreement has been waived.” Newirth, 931 F.3d at 940.
                                  19
                                              In the Ninth Circuit, “[a] party seeking to prove that the right to compel arbitration has been
                                  20
                                       waived must carry the heavy burden of demonstrating: (1) knowledge of an existing right to compel
                                  21
                                       arbitration; (2) intentional acts inconsistent with that existing right; and (3) prejudice to the person
                                  22
                                       opposing arbitration from such inconsistent acts.” Id. (quoting Fisher, 791 F.2d at 694). When
                                  23
                                       evaluating whether a party has acted inconsistently with its right to arbitration, the Court must
                                  24
                                       consider whether the parties’ actions “indicate a conscious decision . . . to seek judicial judgment
                                  25
                                       on the merits of [the] arbitrable claims, which would be inconsistent with a right to arbitrate.”
                                  26
                                       Newirth, 931 F.3d at 941. “A party acts inconsistently with exercising the right to arbitrate when it
                                  27
                                       (1) makes an intentional decision not to move to compel arbitration and (2) actively litigates the
                                  28
                                                                                         15
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 16 of 19




                                   1   merits of a case for a prolonged period of time in order to take advantage of being in court.” Id.

                                   2          This Court finds that Garcia did not meet its heavy burden of proving Din Tai Fung waived

                                   3   its right to compel arbitration. Garcia must prove Din Tai Fung knew it had a right to compel

                                   4   arbitration, intentionally acted inconsistently with that right, and prejudiced Garcia as a result of the

                                   5   inconsistent acts. However, Garcia’s argument falls short. Garcia asserts Din Tai Fung “fail[ed] to

                                   6   disclose the existence of the arbitration agreement” despite “repeated requests” for her employment

                                   7   records, but offers no evidence that Din Tai Fung made an intentional decision to not compel

                                   8   arbitration or litigate in court to Garcia’s disadvantage. Opp’n 2. Moreover, Din Tai Fung posits

                                   9   several defenses, which casts significant doubt as to whether Din Tai Fung acted in bad faith. See

                                  10   Reply 1-2. First, Din Tai Fung did not act in bad faith with regards to Garcia’s request for

                                  11   employment documents. Din Tai Fung highlights that Garcia’s counsel sent only one request by

                                  12   mail and one phone call to its corporate office, rather than “numerous requests” as stated in Garcia’s
Northern District of California
 United States District Court




                                  13   opposition brief. Gamboa Decl. ¶¶ 2-3. Garcia has also not submitted a discovery request for the

                                  14   employment records. Second, Din Tai Fung emphasizes that the arbitration agreement was not

                                  15   pertinent to mediation proceedings over a discrimination claim by Garcia against Din Tai Fung.

                                  16   Reply 1. Moreover, even if there was a delay in disclosing the arbitration agreement, the delay is

                                  17   not unreasonable given the mediation concluded shortly before Garcia filed this lawsuit. Lastly,

                                  18   Din Tai Fung states there is a strong federal policy favoring enforcement of arbitration agreements.

                                  19   See Moses H. Cone Mem’l Hospital v. Mercury Constr. Corp, 460 U.S. 1, 24-25 (1983) (“[A]ny

                                  20   doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether

                                  21   the problem at hand is construction of the contract language itself or an allegation of waiver, delay,

                                  22   or a like defense to arbitrability.”). In light of Din Tai Fung’s counterarguments, Din Tai Fung did

                                  23   not waive its right to compel arbitration.

                                  24          This Court concludes that the arbitration agreement is enforceable, and Garcia must arbitrate

                                  25   all claims related to her employment and termination at Din Tai Fung.

                                  26
                                  27

                                  28
                                                                                          16
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 17 of 19



                                            B.      Motion to Dismiss
                                   1
                                                 The only remaining claim is Garcia’s PAGA claim, and the Court declines to extend
                                   2
                                       supplemental jurisdiction over the PAGA claim and dismisses the case.
                                   3
                                                 The Court has original jurisdiction “of all civil actions arising under the Constitution, laws,
                                   4
                                       or treaties of the United States.” 28 U.S.C. § 1331. Where a party asserts that CAFA gives rise to
                                   5
                                       subject matter jurisdiction for a PAGA claim, the “[r]epresentative action under California’s
                                   6
                                       [PAGA] [is] not a ‘class action’ within meaning of Class Action Fairness Act (CAFA), as required
                                   7
                                       to allow district court to exercise original jurisdiction over PAGA action.” Baumann v. Chase Inv.
                                   8
                                       Servs. Corp., 747 F.3d 1117, 1122-23 (9th Cir. 2014); see also id., 747 F.3d at 1119 (holding “CAFA
                                   9
                                       provides no basis for federal jurisdiction” over a PAGA action); Echevarria v. Aerotek, Inc., 814
                                  10
                                       Fed. Appx. 321, 322 (9th Cir. 2020) (affirming district court’s ruling that CAFA jurisdiction does
                                  11
                                       not apply to Plaintiff’s remaining PAGA claim once the class action claims were dismissed).
                                  12
Northern District of California
 United States District Court




                                                 The Court can properly exercise supplemental jurisdiction “over all other claims that are so
                                  13
                                       related to claims in the action within such original jurisdiction that they form the same case or
                                  14
                                       controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). The doctrine
                                  15
                                       of supplemental jurisdiction “is a doctrine of discretion, not of plaintiff’s right.” United Mine
                                  16
                                       Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966); see also Action Embroidery Corp. v. Atl.
                                  17
                                       Embroidery, Inc., 368 F.3d 1174, 1181 (9th Cir. 2004) (“Like our sister circuits, we hold that the
                                  18
                                       actual exercise of personal pendent jurisdiction in a particular case is within the discretion of the
                                  19
                                       district court.”).
                                  20
                                                 Section 1367(c) outlines when it is appropriate for a federal court to decline to exercise
                                  21
                                       supplemental jurisdiction:
                                  22
                                                 (1) the claim raises a novel or complex issue of State law,
                                  23
                                                 (2) the claim substantially predominates over the claim or claims over which the district
                                  24                 court has original jurisdiction,
                                                 (3) the district court has dismissed all claims over which it has original jurisdiction, or
                                  25             (4) in exceptional circumstances, there are other compelling reasons for declining
                                                     jurisdiction.
                                  26
                                       28 U.S.C. § 1367(c).
                                  27
                                                 This Court has a duty to exercise discretion when “deciding whether to decline, or to retain,
                                  28
                                                                                           17
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 18 of 19




                                   1   supplemental jurisdiction over state law claims when any factor in subdivision (c) is implicated.”

                                   2   Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997). Where subject matter jurisdiction

                                   3   is based on federal question, the Ninth Circuit has held that “[i]n the usual case in which all federal-

                                   4   law claims are eliminated before trial, the balance of factors to be considered under the pendent

                                   5   jurisdiction doctrine – judicial economy, convenience, fairness, and comity – will point toward

                                   6   declining to exercise jurisdiction over the remaining state-law claims.” Sanford v. MemberWorks,

                                   7   Inc., 625 F.3d 550, 561 (9th Cir. 2010) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

                                   8   350 n. 7 (1988)). Applying these factors to the instant case, this Court finds it appropriate to decline

                                   9   supplemental jurisdiction over the remaining PAGA claim.

                                  10          First, declining supplemental jurisdiction would serve the interest of judicial economy,

                                  11   fairness, and convenience. While both parties have invested resources into this litigation, this Court

                                  12   has not yet considered the merits of the PAGA claim. See Echevarria, 2019 WL 2503377 (finding
Northern District of California
 United States District Court




                                  13   no economy lost by remanding a PAGA claim to state court where the district court had not yet

                                  14   considered the PAGA claim’s merits). Moreover, Garcia initially filed this lawsuit in federal court

                                  15   rather than in state court. If Garcia refiles her suit in state court, the state court will provide an

                                  16   equally fair adjudication of the remaining PAGA claim. Wellons v. PNS Stores, Inc., No. 18-CV-

                                  17   2913 TWR (DEB), 2020 WL 6203361, at *3 (Oct. 20, 2020). Lastly, though Garcia amended her

                                  18   complaint to invoke subject matter jurisdiction pursuant to CAFA (28 U.S.C. § 1332(d)), this court

                                  19   does not have original jurisdiction via CAFA over the PAGA claim. In addition, Garcia provided

                                  20   no evidence for invoking CAFA beyond claiming the class claims met the amount-in-controversy

                                  21   and diversity requirements. Id. This factor favors declining supplemental jurisdiction over the

                                  22   PAGA claim.

                                  23          Second, comity weighs in favor of declining supplemental jurisdiction.        PAGA is founded

                                  24   solely in state law, and the primary responsibility for developing and applying state law rests with

                                  25   the California courts. See generally Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 429 (9th

                                  26   Cir. 2015) (discussing history and purpose of PAGA); see also Rodriguez v. Emeritus Corp., No.

                                  27   18-CV-00341-KJM-CKD, 2018 WL 4214922, at *6 (E.D. Cal. Sept. 5, 2018) (declining to exercise

                                  28   supplemental jurisdiction over PAGA claim, and remanding PAGA claim to state court once all
                                                                                         18
                                         Case 5:20-cv-02919-BLF Document 44 Filed 11/20/20 Page 19 of 19




                                   1   other claims were dismissed). State courts have an interest in adjudicating the PAGA claim,

                                   2   especially where most of the alleged acts took place within California, and both parties are either

                                   3   California residents or California businesses. This factor also favors declining supplemental

                                   4   jurisdiction.

                                   5           In light of these factors, the Court declines supplemental jurisdiction over the remaining

                                   6   PAGA claim under 28 U.S.C. § 1367(c)(3).

                                   7

                                   8    V.     CONCLUSION
                                   9           For the foregoing reasons, the Court GRANTS Din Tai Fung’s Motion to Compel
                                  10   Arbitration and Motion to Dismiss. The PAGA claim is DISMISSED WITHOUT PREJUDICE.
                                  11   The Clerk shall close the case.
                                  12
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.
                                  14
                                       Dated: November 20, 2020
                                  15
                                                                                      ______________________________________
                                  16
                                                                                      BETH LABSON FREEMAN
                                  17                                                  United States District Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       19
